t c summary opinion united_states tax_court steven l and laura j chambers petitioners v commissioner of internal revenue respondent docket no 1345-01s filed date steven l and laura j chambers pro_se dennis r onnen for respondent couvillion special_trial_judge this case was heard pursuant to sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the years at issue all rule references are to the tax_court rules_of_practice and procedure respondent determined deficiencies of dollar_figure dollar_figure and dollar_figure in petitioners' federal income taxes respectively for and and penalties under sec_6662 in the amounts of dollar_figure dollar_figure and dollar_figure for and respectively some of the facts were stipulated and those facts with the annexed exhibits are so found and are incorporated herein by reference at the time the petition was filed petitioners' legal residence was rio rancho new mexico the issues for decision are whether petitioners are entitled to itemized_deductions for charitable_contributions and unreimbursed employee business_expenses for the years at issue and additionally for a deduction for medical_expenses for and whether petitioners are liable for the accuracy-related_penalties under sec_6662 in addition the court considers the applicability of sec_6673 to the facts of this case petitioners were both employed during the years in guestion mr chambers was a technician for gsa albuquerque federal building during and he also worked for timberland services inc for a portion of and for presbyterian healthcare service in during he worked only for presbyterian healthcare service mrs chambers was a document controller for intel corp during and for a portion of in she also worked for gateway technical support during she was employed by the gateway company and sun healthcare inc together petitioners reported dollar_figure dollar_figure and dollar_figure in salaries and wages respectively for the years at issue prior to the years at issue petitioners' tax returns were prepared by a local_tax return preparer sometime before filing their return petitioners explored the idea of having someone else prepare their returns because they were a little nervous about handling our taxes at that time petitioners had exercised stock_options that mrs chambers received from her employer intel corp and because of that they decided to employ a different return preparer a friend recommended a return preparer robin beltran and they engaged him for the years at issue it was represented to petitioners that robin was easy going and required very little information accordingly mr beltran prepared petitioners’ returns for the years in guestion as well as for which is not before the court for each of the years in guestion petitioners claimed itemized_deductions on schedule a itemized_deductions of their this case is one of numerous cases heard by the court involving tax returns prepared by mr beltran which essentially involve the same deductions at issue here federal_income_tax returns on the return petitioners claimed itemized_deductions totaling dollar_figure for the itemized_deductions totaled dollar_figure and for the deductions totaled dollar_figure in the notice_of_deficiency respondent disallowed dollar_figure dollar_figure and dollar_figure respectively of the itemized_deductions for the years in question at the time petitioners met with mr beltran for preparation of their return they were aware and knew that documentary information was necessary to substantiate the income and expenses reported and claimed on their returns they presented such information to mr beltran however as mrs chambers testified at trial we handed robin everything we had and he handed it back to us stating that he didn't need to see what we had the only adjustments in the notice_of_deficiency relate to petitioners' itemized_deductions for the years in question on their return petitioners claimed an itemized_deduction of dollar_figure for medical and dental expenses prior to application of the 5-percent limitation under sec_213 respondent disallowed the amount claimed for lack of substantiation for and other claimed itemized_deductions were not adjusted and the total of such allowed deductions exceeded the standard_deduction under sec_63 petitioners therefore were allowed itemized_deductions for these years in the notice_of_deficiency for petitioners were allowed the standard_deduction under sec_63 the other adjustments for the years in question relate to petitioners' claimed deductions for charitable_contributions and unreimbursed employee business_expenses all of which were disallowed for lack of substantiation prior to trial counsel for respondent mailed three letters to petitioners offering to meet and to consider any documentary information they had with respect to the items at issue petitioners never responded to these letters and at trial stated that the letters had been referred to their return preparer mr beltran who had agreed to take the matter up with respondent mr beltran never contacted respondent nor did petitioners attempt to contact respondent even though they knew mr beltran had disregarded his offer of assistance for the first time on the date the case was calendared for trial petitioners presented to respondent some documentation to support their charitable_contributions and unreimbursed employee_expenses petitioners presented no information with respect to the disallowed medical_expenses for stating at trial up until today we did not realize that was an issue and we weren't prepared for that ’ ‘ the court observes that had petitioners followed up on respondent's three letters they would have known that this item was at issue notwithstanding that the adjustment is clearly set out in the notice_of_deficiency in connection with the first issue whether petitioners are entitled to deductions for medical and dental expenses for based on the recited factual predicate the court sustains respondent on this issue with respect to the charitable_contributions petitioners deducted the following amounts on their returns all of which were disallowed by respondent cash dollar_figure dollar_figure dollar_figure noncash total dollar_figure dollar_figure dollar_figure from petitioners' testimony at trial the above amounts were arbitrarily determined by the return preparer mr beltran who as noted earlier advised petitioners that substantiating information was not necessary for such deductions the court takes cognizance of sec_7491 which in certain instances places the burden_of_proof on respondent with respect to examination of returns commencing after date although the parties did not address the applicability of sec_7491 to this case the court notes that because of the years involved the examination of petitioners' returns at issue here likely commenced after date however for the burden to be placed on the commissioner the taxpayer must comply with the substantiation and recordkeeping requirements of the internal_revenue_code sec_7491 a and b in addition sec_7491 requires that the taxpayer cooperate with reasonable requests by the commissioner for witnesses information documents meetings and interviews sec_7491 a b on this record the burden has not shifted to respondent under sec_7491 116_tc_438 at trial petitioners presented a list of checks and the amounts of each check for contributions to their church during however no copies of the checks or other receipts to substantiate the amounts listed were submitted the list although purportedly prepared by the church was not signed by either the pastor or any representative of the church for petitioners presented a similar list of their contributions to the same church but also included check register receipts totaling dollar_figure no documentation was submitted for church contributions during petitioners presented copies of several receipts for noncash contributions during to an organization arc of new mexico however except for three receipts the properties donated are not described nor are any costs or values shown for such properties the three receipts that did list values were in the amounts of dollar_figure dollar_figure and dollar_figure two other receipts were submitted for noncash contributions to clothes helping kids for various household_items donated during these receipts listed values of dollar_figure and dollar_figure for the household_items petitioners' tax returns did not include internal_revenue_service form_8283 noncash charitable_contributions of property other than money which form is required for noncash contributions in excess of dollar_figure although petitioners claimed less than dollar_figure in noncash charitable_contributions on their returns for each of the years continued on this record the court sustains respondent on the disallowance of petitioners' noncash charitable_contributions for the years at issue as to the cash contributions the court pursuant to its discretionary authority under 39_f2d_540 2d cir allows petitioners cash contribution deductions of dollar_figure for each year at issue with respect to petitioners' unreimbursed employee business_expenses and other miscellaneous deductions the following amounts were claimed on their returns prior to application of the 2-percent limitation under sec_67 a unreimbursed employee_expenses dollar_figure dollar_figure dollar_figure tax preparation total dollar_figure dollar_figure dollar_figure all of these expenses were disallowed by respondent in the notice_of_deficiency the court notes that the unreimbursed employee_expenses equal percent percent and percent of continued in question it is evident from petitioners' testimony at trial that their claimed noncash contributions at least for some of the years in question were in excess of dollar_figure it is evident to the court that petitioners’ return preparer intentionally placed the amounts of their noncash contributions on their returns at under dollar_figure to avoid compliance with sec_1_170a-13 income_tax regs the salaries and wages petitioners earned each year the amounts claimed allegedly represented the costs petitioners incurred in using their personal vehicles in connection with their employment some of the expenses also were for what petitioners identified as work tool expenses petitioners did not maintain any log or other record documenting the dates times and places their vehicles were used in connection with their respective employments during the years in question the deductions cannot be allowed for the reason that under sec_274 and the regulations thereunder vehicle expenses are subject_to strict substantiation rules that require adequate_records through either an account book diary statement of expense or similar record as well as documentary_evidence to establish each element of an expenditure sec_1 5t c temporary income_tax regs fed reg date no records were presented at trial to substantiate these expenses consequently respondent is sustained on the disallowance of the employee_business_expense deductions ’ the forms w-2 wage and tax statement that were offered in evidence with petitioners' tax returns indicate that petitioner steven l chambers was an employee of the united_states government the court is very skeptical that a federal employee incurring job-related expenses of the magnitude claimed on petitioners' returns would not have been reimbursed in whole or in part by the employing federal_agency -- - petitioners also claimed work tool expenses of dollar_figure dollar_figure and dollar_figure for and respectively although petitioners presented a list of the various retail places where the expenses were incurred at places such as home depot pep boys harbor freight and others no documentation was presented describing the tools or other merchandise that was purchased and the need for or the use of such merchandise in connection with their employment the court therefore rejects petitioners' claim to an allowance of work tool expenses for the years in question as noted above petitioners claimed deductions for tax preparation fees for each of the years in question the court need not pass upon the substantiation of these expenses because these expenses even if allowable would not exceed percent of petitioners' adjusted_gross_income under sec_67 petitioners contend they should be absolved of liability for the sec_6662 penalties because they relied on the representations of their return preparer the court is satisfied that petitioners knew that the amounts deducted on their tax returns for charitable_contributions and employee business_expenses were false they even submitted records to their return preparer that purportedly would have substantiated their deductions which their preparer declined to use petitioners knew they could only deduct expenses actually incurred and therefore knew that the amounts claimed on their returns were false sec_6662 provides for an accuracy-related_penalty egual to percent of any portion of an underpayment_of_tax required to be shown on the return that is attributable to the taxpayer's negligence or disregard of rules or regulations sec_6662 and b negligence consists of any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code and disregard consists of any careless reckless or intentional disregard sec_6662 the courts have refined the code definition of negligence as a lack of due care or failure to do what a reasonable and prudent person would do under similar circumstances 925_f2d_348 9th cir affg t cc sec_1_6662-3 income_tax regs provides that negligence is strongly indicated where a taxpayer fails to make a reasonable attempt to ascertain the correctness of a deduction on a return which would seem to a reasonable and prudent person to be 'too good to be true’ under the circumstances an exception applies when the taxpayer demonstrates there was reasonable_cause for the underpayment and the taxpayer acted in good_faith with respect to the underpayment sec_6664 whether the taxpayer acted with reasonable_cause and in good_faith is determined by the relevant facts and circumstances the most important factor is the extent of the taxpayer's effort to assess the proper tax_liability stubblefield v commissioner tcmemo_1996_537 sec_1 b income_tax regs under sec_1_6664-4 income_tax regs circumstances that may indicate reasonable_cause and good_faith include an honest misunderstanding of fact or law that is reasonable in light of all of the facts and circumstances including the experience knowledge and education of the taxpayer moreover a taxpayer is generally charged with knowledge of the law 99_tc_202 although a taxpayer is not subject_to the addition_to_tax for negligence where the taxpayer makes honest mistakes in complex matters the taxpayer must take reasonable steps to determine the law and to comply with it id under certain circumstances a taxpayer may avoid the accuracy-related_penalty for negligence where the taxpayer reasonably relied on the advice of a competent professional sec_1_6664-4 income_tax regs see sec_6664 89_tc_849 affd 904_f2d_1011 5th cir affd 501_us_868 however reliance on a professional adviser standing alone is not an absolute defense to negligence it is only one factor to be considered in order for reliance on a professional adviser to relieve a taxpayer from the negligence_penalty the taxpayer must establish that the professional adviser on whom he or she relied had the expertise and knowledge of the relevant facts to provide informed advice on the subject matter freytag v commissioner supra pincite petitioners made no effort to ascertain the professional background and qualifications of their return preparer they knew that their claimed deductions were not based on the amounts they actually expended that circumstance should have prompted petitioners to determine whether such representations by their return preparer were correct they did not consult other tax professionals to verify the accuracy of the returns prepared by mr beltran or the representations he made to them regarding their deductions the court is satisfied from the record that mr beltran knew or had reason to know all the relevant facts upon which had he been a qualified professional he could have accurately advised petitioners on the amount of their allowable deductions mr beltran listed unrealistic amounts as deductions on petitioners' returns petitioners knew they were required under the law to substantiate deductions claimed on their returns the circumstances should have prompted them to look beyond and ascertain the accuracy of their preparer's representations petitioners therefore made no effort to assess their tax_liabilities correctly on this record the court sustains respondent on the sec_6662 accuracy-related_penalties for the years in question sec_6673 authorizes the court to require a taxpayer to pay to the united_states a penalty not exceeding dollar_figure when in the court's judgment proceedings have been instituted or maintained by the taxpayer primarily for delay or where the taxpayer's position in the proceeding is frivolous or groundless the court considers petitioners' claim that they should not be liable for the deficiencies and penalties to be frivolous and groundless petitioners knew or should have known that a substantial portion of the itemized_deductions at issue was false and could not be sustained petitioners knew that they could deduct only amounts that they had actually paid they made no attempt to determine the qualifications of their return preparer and moreover did not seek other professional advice to satisfy the accuracy of their returns petitioners cited no legal authority to the court that under similar facts would exonerate them from the penalties under sec_6662 a the function of this court is to provide a forum to decide issues relating to liability for federal taxes any reasonable and prudent person under the facts presented to the court should have known that petitioners' claimed deductions could not have been sustained and petitioners knew that this court does not and should not countenance the use of this court as a vehicle -- - for disgruntled litigants to proclaim the wrongdoing of another their return preparer as a basis for relief from penalties that were determined by respondent on facts that clearly are not sustainable golub v commissioner tcmemo_1999_288 petitioners therefore have interfered with the court's function to the detriment of other parties having cases with legitimate issues for the court to consider petitioners have caused needless expense and wasted resources not only for the court but for its personnel respondent and respondent's counsel under these circumstances the penalty under sec_6673 is warranted and petitioners will be ordered to pay a penalty of dollar_figure to the united_states under sec_6673 reviewed and adopted as the report of the small_tax_case division decision will be entered under rule
